Citation Nr: 0730806	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a fracture of the spine at L-1 with 
deformity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 1960 to January 1963, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

 The Board remanded the case for further development in July 
2005.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to December 7, 2005, the appellant's residuals of a 
fracture of the spine at L-1 with deformity are manifested by 
slight limitation of motion.

3.  From December 7, 2005, the appellant's residuals of a 
fracture of the spine at 
L-1 with deformity are manifested by limitation of motion 
that more nearly approximates moderate limitation of motion 
of the lumbar spine with consideration of additional 
functional loss due to pain.  


CONCLUSIONS OF LAW

1.  Prior to December 7, 2005, the schedular criteria for an 
evaluation in excess of 20 percent for residuals of a 
fracture of the spine at L-1 with deformity have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, 
Diagnostic Codes 5285, 5292 (2003) and 5235 (2006).

2.  From December 7, 2005, the schedular criteria for a 30 
percent disability evaluation for residuals of a fracture of 
the spine at L-1 with deformity have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, Diagnostic 
Codes 5285, 5292 (2003) and 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

In this case, a letter dated in April 2003 specifically 
informed the appellant of the substance of the VCAA.  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The April 
2003 letter informed the appellant that additional 
information or evidence was needed to support his increased 
rating claim; and asked the appellant to send the information 
to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was afforded 
two VA examinations in connection with his claim. See VA 
examination reports dated in May 2003 and December 2005; May 
2006 addendum VA examination report.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined. 38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by post-service 
medical treatment records.  Therefore, they are adequate upon 
which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Lastly, the Board observes that prior to the RO's 
recertification of the appellant's claim, it provided the 
appellant with a letter containing an explanation of 
disability ratings and effective dates in compliance with the 
recent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). March 2006 letter; August 2006 Supplemental Statement 
of the Case.  Regardless, since the Board resolves doubt in 
the appellant's favor below and finds that an increased 
rating of 30 percent is warranted in this case, the issue as 
to the appropriateness of the increased rating's effective 
date will be addressed upon effectuation of the award by the 
RO.  Therefore, no further notice is needed in regards to the 
appeal at issue. Id. 

B.  Law and Analysis 

The appellant has currently been assigned a 20 percent 
disability rating for residuals of a fracture of the spine at 
L-1 with deformity (hereinafter referred to as a "back 
disability") under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5292 (2002).  He contends however 
that his back disability is more disabling than currently 
evaluated and has appealed for an increased rating. See April 
2003 request for an increased rating.  For reasons that will 
be discussed below, the Board finds that reasonable doubt 
must be resolved in the appellant's favor and grants the 
appellant's appeal.     

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (the 
"Court) has held that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.  

In this case, the appellant was granted service connection in 
a December 1969 rating decision for a fracture of the spine 
at the level of L-1 and assigned a 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (1969-2003).  Under Diagnostic Code 5285, a veteran 
could receive a 60 percent rating for residuals of a vertebra 
fracture without cord involvement but with abnormal mobility 
requiring a neck brace (jury mast). Id.  A maximum 100 
percent evaluation was warranted for residuals of a vertebra 
fracture with cord involvement, required long leg braces and 
being bedridden. Id.  In other cases, a veteran was rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body. Id.  

In 1969, the medical evidence of record did not suggest that 
the appellant's residuals from the vertebra fracture had any 
cord involvement, required long leg braces, resulted in a 
bedridden status or abnormal mobility requiring a neck brace, 
as would be required for higher ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5285.  As such, the appellant's 
disability appears to have been evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (diagnostic code 
pertaining to limitation of motion of the lumbar spine).  
Under Diagnostic Code 5292, the schedular criteria 
contemplated a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent disability rating 
for moderate limitation of motion, and a 40 percent 
disability rating for severe limitation of motion. See 38 
C.F.R. § 4.71a (1969-2003).  Since the appellant was found to 
have normal motion of the spine at the time of his December 
1969 rating decision, he was assigned a 10 percent evaluation 
based upon x-ray evidence reflecting a compression deformity 
at the level of L-1 and some slight narrowing of the 
lumbosacral space. December 1969 rating decision (physical 
examination showed the appellant had a normal contour of the 
spine, good alignment of the spine with no evidence of muscle 
spasm, and range of motion in all directions that was 
normal).  The RO increased the appellant's disability rating 
to 20 percent in December 1992 on the basis of evidence 
indicating that the appellant was experiencing some 
limitation of motion and back pain. See December 1992 rating 
decision ("The veteran does complain of back and leg pain.  
Forward bending was further reduced to 60 degrees at the 
level of the lumbar spine.  The veteran does take pain 
medication for his back").  This evaluation was confirmed in 
rating decisions dated in March 1993 and August 1993.  

In April 2003, the appellant submitted a request for an 
increased rating that was denied in the June 2003 rating 
decision on appeal. See April 2003 letter from the 
appellant's representative; April 2003 note to file; March 
2004 rating decision 
(20 percent disability rating confirmed and continued).  The 
Board observes that prior to and during the pendency of the 
appellant's appeal, the regulations pertaining to the 
evaluation of spinal disabilities have twice been amended. 
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective 
September 23, 2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 
2003) (effective September 26, 2003).  In terms of the 
present appeal, the Board notes that consideration under the 
revised schedular criteria cannot be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
September 23, 2002 and September 26, 2003, neither the RO nor 
the Board could apply the revised rating schedule. 

In terms of the amendments to the rating criteria, the Board 
observes that effective September 23, 2002, Diagnostic Code 
5293 relating to intervertebral disc syndrome was amended. 67 
Fed. Reg. 54345-49.  In this case, however, although the 
appellant has been diagnosed with intervertebral disc disease 
and radiculopathy, neither of these disorders have been 
related to his service-connected back disability.  In fact, 
service connection for these disorders has been denied. 
August 2006 rating decision (service connection for 
degenerative disc disease with radiculopathy and 
osteoarthritis of the thoracic and lumbar spine at L4-L5 area 
without neurological involvement denied).  Accordingly, 38 
C.F.R. § 4.71a, Diagnostic Code 5293, to include as amended 
September 23, 2002, and 38 C.F.R. § 4.71a, Diagnostic Code 
5243 are not applicable to this claim.  The September 2002 
amendments did not change the criteria under Diagnostic Code 
5292.

The new regulations that became effective on September 26, 
2003 provide that diseases and injuries of the spine will be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2006).  Under 
the general formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent disability evaluation is contemplated for a 
spine disability when there is evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is for 
assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
upon a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  Lastly, a 100 percent evaluation is 
assigned upon a showing of unfavorable ankylosis of the 
entire spine. Id.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id., Note (1).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The normal combined range of motion range of motion 
of the thoracolumbar spine is 230 degrees.  The normal ranges 
of motions for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id., Note (2). See also 38 
C.F.R. 
§ 4.71a, Plate V. 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id., Note (5).  

In light of the changes to the schedular criteria, the RO re-
evaluated the appellant's claim to determine if an increased 
rating was available. See August 2006 Supplemental Statement 
of the Case.  In doing so, the RO determined that a 20 
percent disability rating, and no more, was warranted under 
the rating criteria effective in September 2003. Id.; August 
2006 rating decision (indicating that the appellant's back 
disability claim was evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5292 (2003, 2006)).  However, the Board 
finds that when the most recent medical evidence of record in 
this case is considered under both the old and new schedular 
criteria governing evaluations of service-connected spinal 
disorders, the evidence indicates that the appellant is 
entitled to a disability rating in excess of 20 percent.  
Specifically, the Board finds that when one considers the 
decreased range of thoracolumbar motion exhibited during the 
appellant's December 2005 VA examination and the finding by 
that VA examiner that the appellant experiences additional 
functional limitation upon repetitive use of his spine, the 
appellant is entitled to an increased rating of 30 percent 
pursuant to Diagnostic Codes 5285 and 5292 (2003).  The Board 
makes this finding in light of the fact that even though the 
appellant is not service-connected for osteoarthritis or 
degenerative disc disease with lumbar radiculopathy, no 
medical examiner has provided a medical opinion separating 
the symptomatology pertaining to the appellant's back 
disorders (service-connected and non-service-connected) in 
terms of the affects the disorders have upon the appellant's 
lumbar motion or indicating which of these disorders is 
responsible for the additional functional limitation reported 
by the December 2005 VA examiner. December 2005 examination 
report, p. 9; August 2006 rating decision.  As such, the 
Board must consider the total range of motion results 
provided in the May 2003 and December 2005 examination 
reports in analyzing the appellant's claim and assumes for 
the sake of this appeal that the additional functional 
limitations discussed in the December 2005 examination report 
are the result of the appellant's service-connected 
disability. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (observing that when it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition); 
DeLuca v. Brown, supra.

In this regard, the Board observes that the medical evidence 
of record dated prior to December 7, 2005 shows that the 
appellant had been diagnosed with (1) an old compression 
deformity of the vertebral body of L1, (2) lumbar 
radiculopathy at the L3-L4 and L5-S1 levels, and (3) multi-
level degenerative changes of the lumbar and thoracic spine. 
May 2003 VA examination report.  His range of motion testing 
at that time revealed that he could forward flex from 0 to 80 
degrees and that he could extend from 0 to 5 degrees.  The 
evidence showed that the appellant could bend to the right to 
15 degrees and to the left 12 degrees; and that he could 
rotate to the right 15 degrees and to the left 30 degrees. 
Id., p. 4.  Viewing this evidence in accordance with the old 
rating criteria, the Board finds that the appellant's spine 
symptomatology would be considered slight in terms of 
limitation of motion.  As such, the appellant was 
appropriately assigned a 10 percent disability rating in 
accordance with Diagnostic Code 5292 (2003) with an 
additional rating of 10 percent for a demonstrable deformity 
of the vertebral body under Diagnostic Code 5285 (2003), 
thereby receiving a combined rating of 20 percent.  

However, the appellant's most recent range of motion testing 
dated in December 2005 reveals a decrease in his flexion and 
extension.  Specifically, the appellant was found at that 
time to have forward flexion from 0 to 50 degrees (with pain 
occurring at 50 degrees); and extension to 10 degrees (with 
pain occurring at 10 degrees).  In terms of lateral rotation, 
the appellant was noted to be able to laterally flex with 
pain to the right to 20 degrees and to the left to 10 
degrees.  Lastly, he was found to be able to rotate to the 
right to 10 degrees and to the left 5 degrees, again with 
pain. December 2005 examination report, p. 8.  

In addition to the foregoing, the Board must also consider 
whether a higher disability evaluation is warranted under the 
old rating criteria on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, supra.  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition that is the subject of the claim.  In defining that 
term, the regulation further states that functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement." 38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating an 
orthopedic disability as is limitation of motion, since 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

In this regard, in order to warrant a rating in excess of 20 
percent under the old rating criteria with consideration of 
the provisions of 38 C.F.R. § 4.40 and 4.45, the record would 
have to contain some objective evidence of additional 
functional impairment due to such factors as pain and 
fatigability that would warrant a higher evaluation under 
Diagnostic Code 5292.  In this case, the December 2005 VA 
examiner specifically found that the appellant experienced 
additional limitation of motion on repetitive use of the 
joints primarily due to pain. December 2005 examination 
report, p. 9.  After reviewing the December 2005 examination 
findings in conjunction with the entire evidence of record, 
the Board is of the opinion that the veteran's low back 
disability is productive of more than slight limitation of 
motion. See DeLuca v. Brown, supra.  The rating criterion 
provides that if two evaluations are potentially applicable, 
the higher evaluation should be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Resolving reasonable doubt in the 
appellant's favor, the Board finds that his symptomatology 
more nearly approximates a 20 percent rating based on 
limitation of motion with some additional functional loss due 
pain on repetitive motion from the date of the December 7, 
2005 VA examination.  See 38 C.F.R. §§ 3.102, 4.7.   

The Board finds that this evidence of limitation of motion 
would constitute a moderate impairment under Diagnostic Code 
5292 of the old rating criteria; therefore, a 20 percent 
disability rating based upon this evidence alone is 
appropriate. See Diagnostic Code 5292 (2003).  Under the old 
rating criteria, the appellant would also be entitled to a 10 
percent evaluation in light of the radiographic evidence 
contained in the claims file which reflects that he has a 
deformity of the vertebral body of L-1, increasing his 
disability rating to 30 percent. See May 2003 x-ray report of 
the appellant's lumbar spine.  

As noted above, in order to warrant an evaluation in excess 
of 30 percent pursuant to the rating criteria that became 
effective on September 23, 2003, the evidence must show, in 
pertinent part, forward flexion of the thoracolumbar spine to 
30 degrees or less, or unfavorable ankylosis of the entire 
spine.  Such is simply not shown by the record.  
Specifically, as discussed above, the appellant's test 
results reveal that he has forward flexion of the 
thoracolumbar spine of more than 30 degrees and nothing in 
the record indicates that the appellant has favorable 
ankylosis of the thoracolumbar spine, much less the entire 
thoracolumbar spine. See Diagnostic Code 5235 (2006).  Based 
on these test results alone, the Board is unable to conclude 
that the motion of the appellant's lumbar spine is limited to 
the extent that an increased rating pursuant to Diagnostic 
Code 5235 is warranted.  

The Board has evaluated the appellant's claim pursuant to 
other spine diagnostic codes to determine whether an 
evaluation in excess of 30 percent is available.  However, an 
increased rating is not available based on a review of the 
record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286-5291, 
5293-5295 (2002).  Moreover, the Board does not find that a 
higher evaluation is in order on the basis of evaluating any 
associated objective neurologic abnormalities as such 
abnormalities including bowel or bladder impairment are not 
shown. May 2006 addendum VA medical opinion; August 2006 
rating decision. 

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his service-connected 
back disability alone has resulted in marked interference 
with his employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Prior to December 7, 2005, an evaluation in excess of 20 
percent for residuals of a fracture of the spine at L-1 with 
deformity is denied.

From December 7, 2005, an evaluation of 30 percent for 
residuals of a fracture of the spine at L-1 with deformity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


